UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4648

JAREEN LAMONT MOSES,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CR-96-974)

Submitted: June 2, 1998

Decided: July 28, 1998

Before WILKINS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
Sean Kittrell, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jareen Lamont Moses appeals the fifty-two-month sentence he
received after his guilty plea to being a felon in possession of a fire-
arm, 18 U.S.C.A. § 922(g)(1) (West Supp. 1998), and to possession
of cocaine with intent to distribute, 21 U.S.C.§ 841 (1994). He con-
tends that the district court erred in finding that (1) the sentence could
be enhanced under USSG § 2K2.1(b)(5)* on the ground that the fire-
arm was possessed in connection with a drug trafficking offense, and
(2) Moses possessed the firearm in connection with drug trafficking.
We affirm.

Moses was stopped for a traffic violation and found to be driving
on a suspended license. A loaded pistol with an obliterated serial
number was under the driver's seat. During a strip search at the
county jail, police discovered that Moses was carrying twenty-six
plastic bags containing 11.5 grams of cocaine powder. Moses pled
guilty to charges of being a felon in possession of a firearm and
cocaine trafficking. In his interview with the probation officer, Moses
admitted that he had been selling drugs for several years. He said he
had recently bought the pistol to protect himself and his girlfriend.

The probation officer recommended a four-level enhancement
under USSG § 2K2.1(b)(5) for possession of the firearm in connec-
tion with another felony offense. Moses objected, arguing that all
"trafficking" offenses were excluded under Application Note 18 to
USSG § 2K2.1. Application Note 18 states:"As used in subsections
(b)(5) and (c)(1), `another felony offense' and`another offense' refer
to offenses other than explosives or firearms possession or trafficking
offenses." At sentencing, Moses' attorney acknowledged that the
Tenth Circuit had rejected this interpretation in United States v.
_________________________________________________________________
*U.S. Sentencing Guidelines Manual (1995).

                     2
Gomez-Arrellano, 5 F.3d 464, 466-67 (10th Cir. 1993). On appeal,
however, he argues that Application Note 18 is ambiguous and should
be construed in the manner most favorable to him under the rule of
lenity. See Bifulco v. United States, 447 U.S. 381, 387 (1980) (federal
criminal statute should not be interpreted so as to increase penalty
when statute is ambiguous). We find that Application Note 18 is not
ambiguous and that it excludes from consideration only weapons traf-
ficking offenses. Therefore, the district court did not err in finding
that drug trafficking offenses may be the basis for an enhancement
under USSG § 2K2.1(b)(5).

Second, Moses argues that the government did not prove that he
possessed the gun in connection with his drug trafficking. In United
States v. Nale, 101 F.3d 1000, 1003-04 (4th Cir. 1996), this court
adopted the view of the First, Ninth, and Tenth Circuits that the
phrase "in connection with," as used in USSG§ 2K2.1(c), is best
interpreted by analogy to the definition of the phrase "in relation to"
used in 18 U.S.C.A. § 924(c) (West Supp. 1998). See Nale, 101 F.3d
at 1004. Nale also held that "in relation to," as used in § 924(c), has
been defined by the Supreme Court as meaning that the weapon facil-
itated or potentially facilitated the offense. See Smith v. United States,
508 U.S. 223, 237-38 (1993) ("[T]he firearm must have some purpose
or effect with respect to the drug trafficking crime; its presence or
involvement cannot be the result of accident or coincidence."); Nale,
101 F.3d at 1003.

Here, Moses pled guilty to a drug trafficking offense and he pos-
sessed both the drugs and the firearm when he was arrested. In ruling
on the enhancement, the district court first stated that the issue was
"whether or not the gun had the potential of facilitating a drug traf-
ficking offense," thus using the standard adopted by this court in
Nale. The district court then found that the pistol facilitated the drug
offense because it was available to Moses to protect his drugs. We
find that this factual finding was not clearly erroneous because Moses
admitted that he bought the pistol to protect himself as well as his
girlfriend. Under Smith, a weapon that "merely facilitates the offense
by providing a sense of protection or intimidation" is possessed in
relation to the offense. Smith, 508 U.S. at 238; see also United States
v. Spurgeon, 117 F.3d 641, 644 (2d Cir. 1997). Therefore, the district
court did not err in rejecting Moses' implied assertion that his desire

                     3
to protect himself was unrelated to his drug trafficking, and finding
that Moses possessed the pistol in connection with another felony
offense.

Accordingly, we affirm the sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    4